Case 5:19-cr-00086-H-BQ Document 132 Filed 05/29/20                Page 1 of 1 PageID 300



                            I,JNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                    LUBBOCKDIYISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 5:19-CR-086-03-H

MARIA GIIDELIA ESPINOZA (3),
     Defendant.


                  ORDER ACCEPTING R.EPORT AND RECOMMENDATION
                     OF TTIE I,JNTTED STATES MAGISTRATE JIJDGE
                            CONCERNING PLEA OF GINLTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Concerning Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance wittt 28 U.S.C.

0   636OXl), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged Cuilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.
                      zt Ol
         Dated May    L L2020.


                                             J      SWESLEY HENDRIX
                                                     D STATES DISTRICT JUDGE
